DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mio et al. (TW 201925367), in view of David et al. (US Serial No. 2012/0012557).
	Regarding claims 1, 2, 4, and 12; Mio et al. teaches a curable composition capable of forming a laminate used as a front plate of an image display device (instant claim 12) and a cured film obtained by curing the curable composition [0002].  Mio et al. teaches a laminated body in which the cured film (i.e. cured curable composition) is laminated on a base film [0007].  Mio et al. teaches the curable composition contains a polyfunctional (meth)acrylate monomer (A) and reactive silica particles [0007], which include acryloyl group functional silica particles [0050].  Mio et al. teaches the content of 
	Mio et al. teaches the curable composition comprises reactive silica particles, however fails to explicitly set forth requiring reactive (meth)acrylate-POSS modified silica nanoparticles.  David et al. teaches a nanostructured surface, suitable for use as films for liquid crystal displays [0086], the composition comprises polymerizable resins (e.g. urethane (meth)acrylate and acrylic monomers) [0053-0055] and nanoparticles, such as high functionality polyhedral oligomeric silsesquioxane (POSS) (meth)acrylates (e.g. MA0735 and MA0736) [0070].  David et al. teaches the nanoparticles have a mean diameter or preferably 20nm or 80nm [0062] and are employed in an amount of from about 10% to about 40% by weight [0063].  Mio et al. and David et al. are analogous art because they are both concerned with the same field of endeavor, namely radiation curable film forming compositions suitable for use on display devices.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add, for example 20% by weight of the POSS (meth)acrylate nanoparticles, as taught by David et al., to the curable composition of Mio et al., and would have been motivated to do so in order to achieve a mechanically durable hardcoat in which POSS molecules form nano-phases uniformly dispersed, as suggested by David et al. [0070].
Regarding claim 3; Mio et al. teaches the particle size of the reactive silica particles is preferably 1 to 100 nm, more preferably 3 to 50 nm [0051].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ reactive silica particles having a particle size of, for example 30 nm, and would have been motivated to do so from the viewpoint of oxygen barrier property, transparency, and suppression of particle aggregation, as suggested by David et al. [0051].
Regarding claim 5; Mio et al. teaches the thickness of the cured film is preferably 2 to 30 microns [0131].
 

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mio et al. (TW 201925367), in view of David et al. (US Serial No. 2012/0012557), as applied to claim 1 above, and further in view of Inada et al. (US Serial No. 2018/0179445), as evidenced by Haubrich et al. (US Serial No. 2014/0178692).
	Mio et al. and David et al. render obvious the basic claimed coating film, as set forth above, with respect to claim 1.
	Regarding claim 6 and 8-10; Mio et al. teaches the curable composition comprises tetrafunctional (meth)acrylate monomers, such as pentaerythritol tetra(meth)acrylate (instant claim 9) [0012] and further comprising difunctional monomers such as hexanediol di(meth)acrylate (instant claim 10) [0018], which can be used alone or in combinations of two or more.  
Mio et al. fails to teach the composition further comprising a urethane (meth)acrylate oligomer with a functionality of 6 to 15.  Inada et al. teaches 
Haubrich et al. provides evidence that Ebecryl® 1290 has a functionality of 6 and molecular weight of 1000 [Table 1].
Regarding claim 7; Mio et al. teaches the tetrafunctional (meth)acrylate monomer and the octafunctional (meth)acrylate monomer is 50 parts by mass or more with respect to 100 parts of the polyfunctional (meth)acrylate monomer (A) [0014]; and the content of the tetrafunctional (meth)acrylate monomer is preferably 1-3 parts by mass with respect to 1 part by mass of the trifunctional (meth)acrylate monomer [0016].  In the instance the polyfunctional (meth)acrylate (A) compound makes up 60 parts of the total composition (including 10 parts urethane (meth)acrylate as taught by Inada et al.), the trifunctional (meth)acrylate is employed in an amount of 5 parts, the tetrafunctional (meth)acrylate is employed in an amount of 8 parts, 35 parts of the octafunctional (meth)acrylate, the remaining portion (i.e. 2 parts) is as difunctional (meth)acrylate prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 11; Mio et al. teaches suitable radical initiators include benzophenones [0046]. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767